Broyles, P. J.
The bill of exceptions in this case was filed in the office of the clerk of the lower court on January 25, 1916, and should have been transmitted (with the record) to the March term, 1916, of the Supreme .Court, but was not transmitted until September 29, 1916, upon which date it was filed in the office of the clerk of the Supreme Court. The bill of exceptions having reached the Supreme Court after the close of the term to which it was returnable, the writ of error must be dismissed. The fact that the delay was not occasioned by the fault of the plaintiff in error or its attorneys is not sufficient to change the rule. Earnhart v. Atlanta & West Point R. Co., 133 Ga. 59 (65 S. E. 138).
(a) The constitutional amendment adopted in 1916, which changed the appellate jurisdiction of the Supreme Court and of the Court of Appeals as to certain classes of cases, does not affect this ruling. This case was dead when it reached the Supreme Court, and its lifeless body only was transmitted to this court, and the order transferring it had no miraculous power to restore life to the dead.

Writ of error -dismissed.


Jenlcins and Bloodworth, JJ., concur.